


110 HR 4186 IH: To repeal the Western Hemisphere Travel

U.S. House of Representatives
2007-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4186
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2007
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To repeal the Western Hemisphere Travel
		  Initiative.
	
	
		1.FindingsCongress finds the following:
			(1)The United States and Mexico share a 1,933
			 mile border and the United States and Canada share a 5,525 mile border.
			(2)Canada and Mexico
			 are the United States’ most important trading partners. In 2006, trade between
			 the United States and Canada totaled $533,700,000,000 in exports and imports,
			 while trade between the United States and Mexico reached $331,300,000,000. Much
			 of this day-to-day trade consists of intra-company shipments.
			(3)Canadian travelers
			 spent a record $13,200,000,000 in the United States in 2006. During this same
			 time period, United States residents made 13,800,000 overnight trips to Canada
			 and took an additional 13,700,000 same-day car trips to Canada. The vast
			 majority of these travelers entered the United States or Canada through a land
			 port of entry.
			(4)Studies estimate
			 that the cost of delays and compliance requirements at the border could range
			 from $7,500,000,000 to $13,200,000,000 annually.
			(5)Only 21 percent of
			 United States citizens hold passports.
			(6)Since the
			 implementation of the air regulations component of the Western Hemisphere
			 Travel Initiative, wait times for obtaining a passport have gone from four to
			 six weeks to as much as 14 weeks. The Department of State cannot keep up with
			 passport demands despite hiring more employees, opening an additional regional
			 office, and increasing working hours.
			(7)The United States
			 is working in concert with the Government of Canada and the Government of
			 Mexico to facilitate the safe and efficient movement of people and goods across
			 the shared borders.
			(8)Since September
			 11, 2001, the primary mission of United States Customs and Border Protection
			 has been to prevent the entry into the United States of terrorists and the
			 instruments of terrorism.
			(9)The number of
			 Border Patrol agents has roughly doubled in size since President George W. Bush
			 took office. The Border Patrol currently employs 14,819 officers and an
			 additional 3,000 officers will likely join the force during the 2008 fiscal
			 year.
			(10)On October 30,
			 2001, the Foreign Terrorist Tracking Task Force was created to provide Federal
			 law enforcement agencies with the best possible information to prevent foreign
			 terrorists and their supporters from entering the United States.
			(11)The Terrorism
			 Screening Center was established in 2004 to consolidate all Federal terrorist
			 watch lists into one database to help Federal law enforcement agencies
			 identify, screen, and track known and suspected terrorists.
			(12)Law enforcement
			 agencies use advanced technology, such as sensors, mobile night vision scopes,
			 remote video surveillance systems, and unmanned aerial vehicles, to increase
			 their presence on the United States border.
			(13)Studies by the Canadian Tourism Commission and other groups have suggested that
			 United States businesses and communities stand to lose hundreds of millions of
			 dollars if the Western Hemisphere Travel Initiative requirements significantly
			 interfere with existing trade and tourism.
			2.Repeal of Western
			 Hemisphere Travel InitiativeSection 7209 of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (8 U.S.C. 1185 note; Public Law 108–458)
			 (commonly referred to as the Western Hemisphere Travel
			 Initiative) is amended—
			(1)by striking
			 subsections (b) and (c); and
			(2)by redesignating
			 subsection (d) as subsection (b).
			
